LACOMBE, Circuit Judge.
The pleas of defendant to the amended bill and the cross bill are sustained, and the amended bill and cross bill dismissed, as to each of the following defendants: Lafayette College, Cornell University, Marietta College, Thomas G. Bitch, Adelbert College, Justus L. Bulkley, Henry B. Vaughan, Bowdoin College, Yale College, Wesleyan College, Manhattan Eye & Ear Hospital, Dartmouth College, Presbyterian Hospital, and St. Luke’s Hospital, — in conformity to the views expressed in Fayer-weather v. Trustees of Hamilton College (decided to-day) 103 Fed. 546. The exceptions to the pleas of Amherst College, Williams College, and Union Theological Seminary for duplicity are sustained. They set up an additional adjudication (by the surrogate), as well as the adjudication in the Five Colleges suit, which is set up in all the pleas.